 LOCAL 1294. LONGSHOREMEN'S ASSOCIATIONLocal 1294, International Longshoremen's Associ-ation, AFL-CIO and Cibro Petroleum Prod-ucts, Inc. and Local 333, United Marine Divi-sion, International Longshoremen's Association,AFL-CIOLocal 1518, Checkers, Clerks and Timekeepers, In-ternational Longshoremen's Association, AFL-CIO' and Cibro Petroleum Products, Inc. andLocal 333, United Marine Division, Internation-al Longshoremen's Association, AFL-CIO.Cases 3-CD-528 and 3-CD-529July 30, 1981DECISION, DETERMINATION OFDISPUTE, AND ORDERThis is a consolidated proceeding under Section10(k) of the National Labor Relations Act, asamended, following charges filed by Cibro Petro-leum Products, Inc., alleging that Local 1294, In-ternational Longshoremen's Association, AFL-CIO, and Local 1518, Checkers, Clerks and Time-keepers, International Longshoremen's Association,AFL-CIO, violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject of forcing or requiring the Employer toassign certain work to employees represented bythem rather than to employees represented byLocal 333, United Marine Division, InternationalLongshoremen's Association, AFL-CIO.Pursuant to due notice, a hearing was heldbefore Hearing Officer Christopher G. Roach onFebruary 13 and March 5, 1981, and before Hear-ing Officer Alfred M. Norek on March 6, 1981. Allparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer filed a briefwhich has been duly considered.The Board has reviewed the Hearing Officers'rulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPI.OYERThe parties stipulated, and we find, that the Em-ployer, a New York corporation with its principalplace of business in Albany, New York, is engagedin the refining and distribution of petroleum prod-ucts. During the past 12 months, the Employer, inthe course and conduct of its business operations,received products valued in excess of $50,000which were shipped to its Albany, New York, fa-I Local 1518's name appears as amended at the hearing257 NLRB No. 37cility directly from points outside the State of NewYork.Based on the foregoing, we find that Cibro Pe-troleum Products, Inc., is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the purposes of theAct to assert jurisdiction herein.It. THE l.ABOR ORGANIZAIIONS IN\OI Vt)The parties stipulated, and we find, that Locals1294, 1518, and 333 of the International Longshore-men's Association, AFL-CIO. are labor organiza-tions within the meaning of Section 2(5) of theAct.Ili. THtL DSI'UTEIA. Background and Facts of the DisputeThe Employer receives crude oil and finishedpetroleum products at its facility on the HudsonRiver in Albany, New York. Each year betveen 10and 12 ships deliver such cargo to the Employer'sterminal. When a vessel arrives at the Port ofAlbany, the Employer assembles on its dock a line-crew composed of two to four individuals whoassist in anchoring the ship. The shipboard crewbegins this process by thro ing a messenger linetowards the shore. While the linecrew pulls themessenger line ashore, the shipboard crew attachesthis line to the larger mooring line containedaboard ship. The linecrew then drags the mooringline ashore and inserts it over a mooring post onthe Employer's dock. Finally, the shipboard crewfastens the mooring line to the vessel using ship-board winches. Before the ship is ready to dis-charge its cargo into the Employer's oil tanks, theshipboard and linecrews must tie down from 5 to17 additional mooring lines depending on the sizeand configuration of the vessel.Between 1965 and late 1978, the Employer as-signed this line-handling work to its terminal main-tenance employees who were represented by theCibro Employees Union. On November 20. 1978.the Board certified Local 333 as the exclusive col-lective-bargaining representative of "All terminalmaintenance employees, including trainees, em-ployed at [the Employer's] terminal facility locatedat the Port of Albany, New York .... Duringthe course of the parties' contract negotiations,Albert Cornette, president of Local 333, told theEmployer that the line-handling work involved indocking vessels was Xwithin the exclusive jurisdic-tion of his Union. Thereafter, Locals 1294 and 1518jointly sent letters, dated February 19 and 28, 1979,to the International I.ongshoremen 's Association inwhich thev asserted that l.ocal 333 had violated403l DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir territorial jurisdiction in the Port of Albanyby organizing the Employer's employees. Augus-tine Crocco, president of Local 1294, contacted theEmployer's vice president, William Cirillo, con-cerning this matter. During their conversation,Crocco asserted jurisdiction over the Employer'sline-handling work on behalf of Local 1294 andthen threatened to picket the Employer's terminalif such work was not reassigned to employees rep-resented by his Union.Subsequently, on March 6, 1979, the Employerand Local 333 entered into a collective-bargainingagreement containing a provision which arguablycovers the Employer's line-handling work. Shortlyafter the parties executed this contract, Cirillolearned that Crocco had called the Employer'sAlbany facility and threatened to picket the arrivalof the vessel Pan Oceanic Fame if the Employercontinued to assign the work in question to its ownemployees represented by Local 333. Cirillo imme-diately called Crocco who then reiterated histhreat that he ". ..would have some pickets infront of the terminal" unless employees representedby Local 1294 tied up the tanker. When Cirillo ad-vised Local 333 of this problem, Cornette resolvedthe situation by telling Crocco to arrange for em-ployees represented by Local 1294 to perform theline-handling work on the Pan Oceanic Fame andthat Local 333 would reimburse the Employer fortheadditional expenses involved. Thereafter, on orabout March 14, 1979, the Employer retained theservices of John W. McGrath Corporation, a localAlbany stevedoring contractor, to tie up the PanOceanic Fame. During the next 18 months,McGrath employees represented by Local 1294continued to perform line-handling work on shipsdocking at the Employer's facility.On January 13, 1980,2 Thomas Gleason, presi-dent of the International Longshoremen's Associ-ation, notified Crocco and Cornette that he hadawarded exclusive jurisdiction over the Employer'sline-handling work to members of Local 333.Crocco and James McGahay, president of Local1518, then sent a joint letter to Gleason on January16, informing Gleason that they would appeal hisdecision to the Executive Council of the Interna-tional. Thereafter, Local 333 advised Cirillo thatemployees represented by it would resume per-forming the Employer's line-handling work. Uponlearning of Local 333's action, Crocco sent Cirilloa letter, dated January 21, wherein he informedCirillo that Local 1294 had appealed Gleason's de-cision and implied that he would picket the Em-ployer if the work were reassigned to employeesrepresented by Local 333. Consequently, McGrath' All dates hereinafter are in 180 unless otherwise indicated.employees represented by Local 1294 continued tomoor ships docking at the Employer's facility.Thereafter, on October 7, Harry Hasselgren, sec-retary-treasurer of the International, advisedCrocco and McGahay that the Executive Councilhad sustained Gleason's decision awarding the Em-ployer's line-handling work to members of Local333. During a subsequent meeting at its Albany fa-cility on November 5, the Employer told Croccoand McGahay that it had received a copy of theInternational's letter denying Locals 1294's and1518's appeal and that it was reassigning its line-handling work to its own employees representedby Local 333. In response, Crocco said that hewould picket the Employer's terminal gate oremploy picketboats on the Albany waterway if theEmployer took this action. While Local 1518'sMcGahay did not comment, there is evidence thathe nodded his head affirmatively as Crocco threat-ened to picket the Employer. The Employer subse-quently reassigned its line-handling work to its ownemployees represented by Local 333 on or aboutNovember 18, but Locals 1294 and 1518 did notpicket.On November 18, the Employer also filed the in-stant charges alleging that Locals 1294 and 1518had violated Section 8(b)(4)(D) of the Act by theirconduct during the November 5 meeting. Locals1294 and 1518 then filed a complaint in a NewYork State supreme court on December 11 against,inter alia, Local 333 and the International Long-shoremen's Association in which they contendedthat the award of the Employer's line-handlingwork to members of Local 333 was in contraven-tion of the International's constitution.3Thereafter,during the hearing held in the instant case, Locals1294 and 1518 stated that they did not have any in-terest in obtaining the Employer's line-handlingwork on behalf of employees they represent, andmoved to quash the consolidated notice of hearingissued herein.B. The Work in DisputeThe work in dispute, as described in the orderconsolidating cases and notice of hearing, concernsthe following tasks: "The work of line handling ofships docking at the facilities of Cibro PetroleumProducts, Inc. at the Port of Albany." However,the Employer made a motion at the hearing tobroaden the scope of the disputed work to includethe assignment of all line-handling work involvedin docking barges at its terminal. Hearing Officer'The parties subhsquentl) rcnimv ed the suit to he United States Dis-tricl Court, Northern District of New York404 LOCAL 1294, LONGSHOREMEN'S ASSOCIATIONRoach referred the Employer's motion to theBoard for determination.We find that the record contains no evidencethat Locals 1294 and 1518 have demanded the as-signment of the Employer's line-handling work onbarges to employees they represent. Moreover,both Crocco, president of Local 1294, and McGa-hay, president of Local 1518, testified that theirmembers have never performed such work for anyemployer. Accordingly, in view of the foregoingand the fact that the notice of hearing clearly de-scribes the work in dispute as line-handling workon ships, we hereby deny the Employer's motionto expand the scope of the disputed work. We shalltherefore confine our determination in the instantdispute to the work of line handling of ships.C. Contentions of the PartiesLocals 1294 and 1518 argued at the hearing thatthere is no reasonable cause to believe that theyhave violated Section 8(b)(4)(D) of the Act andthat, therefore, the dispute is not properly beforethe Board and the notice of hearing should bequashed. Both Unions contended that, because theyhave disclaimed the disputed work, there is no ex-isting work assignment dispute in this proceeding.In this regard, Local 1518 noted that it has neverclaimed the disputed work on behalf of employeesit represents. Local 1294 also asserted that therecord fails to establish that it threatened, coerced,or restrained the Employer during the 10(b) periodwith an object of forcing the Employer to assignthe disputed work to employees represented by it.In the event that the Board does decide to make adetermination of this dispute, Local 1294 arguesthat the work in dispute should be awarded to em-ployees it represents based on the Employer's vol-untary assignment of such work to them betweenMarch 1979 and November 1980 with the acquies-cence of Local 333. Local 1294 further contendsthat the International Longshoremen's Associationviolated Local 1294's exclusive territorial jurisdic-tion in the Port of Albany by awarding the disput-ed work to employees represented by Local 333.The Employer argues in its brief that a jurisdic-tional dispute does exist in this case. It contendsthat there is reasonable cause to believe that Sec-tion 8(b)(4)(D) of the Act has been violated sinceLocals 1294 and 1518 threatened to picket its facili-ty and the Port of Albany waterway on November5, 1980, if the Employer reassigned the disputedwork to employees represented by Local 333. Ad-ditionally, the Employer asserts that the disclaimerof the disputed work made by Local 1294 at thehearing was conditional in nature and, for thatreason, the Board should not honor Local 1294'sdisclaimer. It further argues that there is no agreed-upon method for resolving the instant dispute be-cause it does not participate in and is not bound bydeterminations of the Impartial Jurisdictional Dis-putes Board. Finally, the Employer urges that itsassignment of the disputed work to employees rep-resented by Local 333 should be upheld on thebasis of their collective-bargaining agreement,Local 333's Board certification, the Employer'spreference and past practice, and efficiency andeconomy of the Employer's operations.Local 333's position essentially is in agreementwith that of the Employer.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that: (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) there is no agreed-upon methodfor the voluntary resolution of the dispute.With respect to (1), above, in Case 3-CD-529,we note that the Board's authority under Section10(k) of the Act is limited to the resolution ofactual disputes between competing groups of em-ployees. Thus, it is well established that a cogniza-ble work assignment dispute no longer exists whenone of the competing unions or parties effectivelyrenounces its claim to the work in question.4In theinstant matter, we find that Local 1518 effectivelyrenounced its claim to the disputed work and thatthis disclaimer was not vitiated by any equivocalconduct on its part. Moreover, Local 1518's presi-dent, McGahay, testified that employees represent-ed by that Union do not perform any line-handlingwork.SAccordingly, in these circumstances we findthat competing claims to the disputed work do notexist within the meaning of the Act in Case 3-CD-529 and we shall therefore quash the notice ofhearing issued therein.6With respect to (1), above, in Case 3-CD-528,the record discloses that, during the meeting heldon November 5, the Employer informed Local1294 of its intention to reassign the disputed workto employees represented by Local 333. PresidentCrocco of Local 1294 then responded that he"would have to picket the plant ...beginning atLaoruh s' Internatonar l U'io, of .oirrth .Altrica. Local 935. .I'L-CIO(C & S Corrlruciol Co. Inc.). 2106 NL Ri 87 (1973): Sheet Metal WorA-ers Local Ulio,, No. 465 (Thorpe Ilvtulatlonl Cooipai)y. 198 NL RB 1245(1972).i Local 1518 represents emplo)ee, engaged in performing maritimeclerical functions, a type of ' ork not Involl.ed n his dispute'In ie of o r finding that Local 151 effectivcl disclaimed an1 in-terest in the disputed work. rc find it llinecessairN IIt decide %whetherthere is reasonabhle cause to belice that l ocal 1518 vioillted Sec.8(h)(4)(D) of the Act405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe gate or picketing on the water via picket boats."If [any pilots] crossed his picket line to bring aship into Cibro's facility," Crocco said that he"would be obligated to refuse to handle vesselswhich they brought into other parts of the Port ofAlbany and would therefore effectively be shuttingdown the Port [of Albany]." While admitting thathe made these threats, Crocco claimed that he didso at the request of the Employer's representativeswho were seeking a Board determination to resolvethe instant dispute. On the other hand, JosephPlunkett, the Employer's plant manager, deniedthat any company official had urged Crocco tomake such statements. It is well settled, however,that a conflict in testimony does not prevent theBoard from proceeding under Section 10(k) for, inthis proceeding, the Board is not charged withfinding that a violation did in fact occur, but onlythat reasonable cause exists for finding such a vio-lation.7 Moreover, Local 1294 has demonstrated apropensity to employ coercion to obtain the disput-ed work for employees it represents by its priorthreats, though occurring outside the limitationsperiod set by Section 10(b) of the Act, to picketthe Employer's operations on the Hudson River.Accordingly, without ruling on the credibility ofthe testimony at issue,s we find that there is reason-able cause to believe that Section 8(b)(4)(D) hasbeen violated.In reaching this conclusion, we note that at theoutset of the hearing counsel for Local 1294 movedto quash the notice of hearing issued herein on theground that I.ocal 1294 has disclaimed an interestin the disputed work. However, in contrast to hisunequivocal disclaimer of the disputed work onbehalf of Local 1518 in Case 3-CD-529, counselfor Local 1294 subsequently made the followingcomments in reference to this issue in Case 3-CD-528:...we at this time disclaim the work in-volved here conditioned on the success of ourlaw suit which is now pending in the federalcourt in the Northern District of New Yorkand its Case 81-CV- ...63 which is anaction ...against the International Long-shorernen's Association and Local 333 of theILA to set aside and invalidate the decision ofthe International president awarding the workto Local 333.h;lllli;tl [: I l.linif g tlil I IthCse CilClUlllSti 11Ice ICil ti f distingulishlbliclroml /I.cl I I 15. \ lion/ Io -( ir/!n s' / iI' 'lls a I' lFpp/o I ,cI aid li Ichni-c/III, i ..- I 1) ( 1.( ( Jor acirtn Broadta ufting ( tnpanl, u Dision q/-I ncrtil Iirahi ariti g Cinc p', I,nc.. 227 NI RI 1462 (1 977). Nsherehe d.,SseI lel: there llch 1ii, e1 ls Ctt t ilt' chiploxsCr And thelt Utlilt alleged tI)ha ' \:l.lled Sec h(b)(4(i[)) c1 the Ac\ t cticitlecl" See, e.t .l Gu s I i (ri ' io 3 34 [l, a r r i i In rn itoncai L:inl'on .NorithAtwrac, I/ L ( l) ( I/ lit,/s ( portiL 175 NLRI 608, b O (q69..our disclaimer, so the record is clear, isa disclaimer which will be in existence as longas that decision of our International presidentis in existence. And if we are successful in thefederal court, we would of course take the po-sition that we ...should be assigned thework in question.We conclude that Local 1294 is continuing toassert a jurisdictional claim to the Employer's line-handling work on behalf of the employees it repre-sents. Accordingly, we will not honor such a con-ditional disclaimer, since Local 1294 stated clearlyat the hearing that it will persist in its efforts toobtain the disputed work. Accordingly, we herebydeny Local 1294's motion to quash the notice ofhearing in Case 3-CD-528.With respect to (2), above, in Case 3-CD-528,there is no evidence that all parties have agreed toany method for the voluntary resolution of the dis-pute. Accordingly, we find that this dispute isproperly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.9As the Board has frequently stated, thedetermination in a jurisdictional dispute case is anact of judgment based on commonsense and experi-ence in weighing these factors. The following fac-tors are relevant in making a determination of thedispute before us in Case 3-CD-528.I. Board certification and relevant collective-bargaining agreementsOn November 20, 1978, the Board certifiedLocal 333 as the exclusive representative of all theEmployer's terminal maintenance employees whopresently are performing the disputed work.Article XIII of the collective-bargaining agree-ment between the Employer and Local 333 pro-vides, inter alia, as follows:There shall be two classifications of employ-ees: Process Maintenance Men and and Termi-nal Maintenance Men. These employees shallperform all maintenance and repair work aswell as all work in the receipt, flow, transfer,inventory control and discharge of product,from receipt to discharge. [Emphasis supplied.]" \ L.R.B. .Radio & ieleviion Broadcast Engineers Union. Local 1212.lcrnationlu Brotilherhiood iof lectrcal Workers. AFL-CIO [ColumbiaBr(adcurling Svel,,,. 364 U S 573 (19hl1); International Association ofMaclhinists, l.odge No. 1743. AFI.-CIO (J A Jones Construction Com-pany), 15 N RB 140)2 (1962)4() LOCAL 1294, LONGSHOREMEN'S ASSOCIATIONWe find that this provision may reasonably be in-terpreted as covering the disputed work. By con-trast, Local 1294 is not a party to a collective-bar-gaining agreement with the Employer.Accordingly, we find that the factors of Local333's Board certification'°and its collective-bar-gaining agreement with the Employer favor anaward of the line-handling work on ships to em-ployeees represented by Local 333.2. Employer preference and past practiceThe record shows that between 1965 and March1979 the Employer assigned the disputed work toits own terminal maintenance employees who cur-rently are represented by Local 333. Thereafter, inresponse to Local 1294's threat to picket its oper-ations, the Employer subcontracted the disputedwork to John W. McGrath Corporation, an areastevedoring contractor. This company employedemployees represented by Local 1294 to performthis work at the Employer's Albany facility. On orabout November 18, 1980, the Employer reassignedits line-handling work to its own employees repre-sented by Local 333 in accord with the awardmade by the Executive Council of the InternationalLongshoremen's Association. These employeescontinued to perform the disputed work at the timeof the hearing.In view of the foregoing, it is clear that the Em-ployer, except when confronted with picketthreats, consistently has awarded the disputed workto its own terminal maintenance employees since itbegan operations at the Albany facility some 16years ago. We therefore conclude that the Employ-er's preference and its established past practicefavor an award of the disputed work to its employ-ees represented by Local 333.3. Relative skillsIt is clear from the record that employees repre-sented by either Local 1294 or Local 333 areequally capable of performing the Employer's line-handling work on ships at the Albany facility. Ac-cordingly, we find that this factor does not favoran award of the disputed work to employees repre-sented by either labor organization.4. Industry and area practiceThere is no specific evidence regarding the in-dustry practice concerning the work in dispute.With respect to the area practice, Local 1294'spresident, Crocco, testified that his Union has ex-"' Sec Unil'd .lsssA lVilsi,sl Jrlr lr,, 'int ,rsid .4prrc s A ss I/ the PluthinstYand Pip/titring Indistiry t ,'nd 'ats d ( tan oda. 'lumhrs I.,al55. .4AFL-CIO (Midsrvi Prewstrssid (C'osrporssollJ. 4 NlRB 901. 04X 1970).clusive jurisdiction over the disputed work in thePort of Albany. Crocco subsequently admitted,however, that employees represented by the Team-sters also perform such work in the Albany, NewYork, area.In view of the foregoing, we conclude that bothindustry and area practice are inconclusive and donot favor an award of the disputed work to em-ployees represented by either Local 1294 or Local333.5. Economy and efficiency of operationsThe record discloses, as noted. that between 10and 12 ships annually deliver petroleum productsto the Employer's terminal. When they are not per-forming the disputed work, employees representedby Local 333 are engaged in maintenance andrepair functions at the Employer's facility. TheEmployer currently has no employees representedby Local 1294. Under these circumstances, employ-ees represented by Local 1294 would be employedfor the purpose of mooring only one or two shipsper month if they were awarded the disputedwork. Accordingly, we find that the factors ofeconomy and efficiency of operations favor anaward of the disputed work to employees repre-sented by Local 333.6. Other awardsAs set forth above, the president of the Interna-tional Longshoremen's Association has awardedthe disputed work to members of Local 333.Thereafter, the Executive Council of the Interna-tional Longshoremen's Association sustained thisdecision on or about September 3, 1980. Althoughdecisions of the International Longshoremen's As-sociation are not binding on our determination onthe merits of the jurisdictional dispute in this 10(k)proceeding, we find that they are an evidentiaryfactor herein which favors an award of the disput-ed work" to the employees represented by Local333.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that the Employer's employees who arerepresented by Local 333, United Marine Division,International Longshoremen's Association, AFL-CIO, are entitled to perform the work in dispute.We reach this conclusion based on the Board's cer-tification of Local 333 as the bargaining representa-I r (.'tprc- / an,,d Optz r ( /Iss t ad .Sl S ati ior crs, l .'oc/ l I , 420, a//hiatcd 2 oll ,rh r, Inr a Ion, I on s/ Aor/ i I Ia cri .J,A-1 -(/0) (( 'st0 flor, ~I Is llllo l t ai / r]: '.s l,0 '',nlsan a and .s/lllL s I-wi itcts,. L , 231 NI.Ri I )71, 1()075 {11 I407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of these employees, the Employer's collective-bargaining agreement with Local 333, the Employ-er's preference and established past practice of as-signing the disputed work to these employees, thefactors of economy and efficiency of the Employ-er's operations, and the prior award by the Interna-tional Longshoremen's Association concerning thisjurisdictional dispute between Locals 1294 and 333.Accordingly, we shall determine the instant disputeby awarding the disputed work to employees rep-resented by Local 333, United Marine Division, In-ternational Longshoremen's Association, AFL-CIO, but not to that Union or its members. Addi-tionally, we find that Local 1294, InternationalLongshoremen's Association, AFL-CIO, is not en-titled by means proscribed under Section 8(b)(4)(D)of the Act to force or require the Employer toassign the disputed work to employees representedby it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Cibro Petroleum Products, Inc.,who are represented by Local 333, United MarineDivision, International Longshoremen's Associ-ation, AFL-CIO, are entitled to perform the workinvolved in performing the line-handling work onships at the Employer's Albany, New York, facili-ty.2. Local 1294, International Longshoremen's As-sociation, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceor require Cibro Petroleum Products, Inc., toassign the disputed work to employees representedby it.3. Within 10 days from the date of this Decision,Determination of Dispute, and Order, Local 1294,International Longshoremen's Association, AFL-CIO, shall notify the Regional Director for Region3, in writing, whether or not it will refrain fromforcing or requiring Cibro Petroleum Products,Inc., by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the disputed work to employeesrepresented by it rather than to employees repre-sented by Local 333, United Marine Division, In-ternational Longshoremen's Association, AFL-CIO.ORDERIt is hereby ordered that the notice of hearingissued in Case 3-CD-529 be, and it hereby is,quashed.408